Citation Nr: 1037700	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD) from prior to October 
20, 2003.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from October 20, 2003.

3.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated in September 2003 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 10 percent 
evaluation effective April 22, 2003.  In an April 2004 rating 
decision, the RO increased the appellant's disability evaluation 
from 10 percent to 30 percent effective October 20, 2003.  
Thereafter, the case was referred to the Board for appellate 
review.  The appellant and his spouse testified before the Board 
in June 2007.  A copy of the hearing transcript has been 
associated with the claims file.

In December 2007, the Board remanded the issued on appeal for 
additional development.  Since then, the development has been 
completed and the claim is, once more, before the Board for 
adjudication.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to October 20, 2003, the competent medical evidence of 
record shows that the Veteran's PTSD was manifested by occasional 
decrease in work efficiency with some difficulty interacting 
effectively, reduced reliability, and productivity due to such 
symptoms as a depressed mood, suspiciousness, chronic sleep 
impairment, irritability, and avoidance, with some social and 
occupational impairment.

2.  From October 20, 2003, the competent medical evidence of 
record shows the Veteran's PTSD was manifested by occasional 
decrease in work efficiency with some difficulty interacting 
effectively, reduced reliability, and productivity due to such 
symptoms as a depressed mood, suspiciousness, chronic sleep 
impairment, irritability, and avoidance, with some social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to October 20, 2003, the criteria for a 30 percent 
rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  From October 20, 2003, the criteria for a rating in excess of 
30 percent, for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2008).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in February 2004 was sent by VA to 
the Veteran in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini, supra.  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised during 
the pendency of this appeal.  These revisions became effective as 
of May 30, 2008; and several portions of the revisions are 
pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this 
case has been satisfied.

In the notice of disagreement the Veteran took issue with the 
initial disability rating and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 
U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a March 
2005 statement of the case and supplemental statements of the 
case in February 2006, May 2006, September 2006, August 2009, and 
April 2010 which contained, in pertinent part, the criteria for 
establishing higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman, 
supra.  The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claims.  Thus, there is no 
prejudice to the claimant to proceed with adjudication of his 
appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice obligations 
in increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for the disorder at 
issue.  Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA and private treatment records have been 
obtained and associated with the claims file.  The Board notes 
that the Veteran was afforded VA examinations in July 2003, March 
2004, May 2006, and July 2009 in connection with his claims.  The 
Board has considered the adequacy of each of the VA examination 
reports.  As each examination provided complete and adequate 
findings based on the Veteran's medical and service history and 
contemplated the relevant rating criteria, the Board finds each 
report to be fully adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).   Based on a review of the claims file, the 
Board finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided herein 
is available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, D.C. 9411.

The Board notes that the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The Board notes that an examiner's classification of the 
level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

The Veteran contends that his symptoms of PTSD are more severe 
than the currently assigned ratings.  

The Veteran's service-connected PTSD is currently assigned a 10 
percent disability evaluation prior to October 20, 2003 and a 30 
percent rating from October 20, 2003, under the provisions of 
Diagnostic Codes 9411.  38 C.F.R. § 4.130 (2009).  

VA treatment records show a history of treatment for PTSD and 
alcohol abuse with abstinence since 1987.  An October 2002 record 
shows a diagnosis of PTSD with Major Depressive Disorder.  
Symptoms included a reexperiencing of intense intrusive 
recollections, distress, nightmares, avoidance, anger with 
irritability, and hypervigilance.   At the time, the Veteran 
currently lived with his wife of 32 years and maintained a 
relationship with his children.   The Veteran described himself 
as isolated with a few close friends.  Mental status examination 
findings showed average general appearance, a nervous mood, a 
constricted affect, with no abnormalities of speech, psychomotor 
behavior, thought processes and content, and judgment was deemed 
appropriate.  

A February 2003 VA outpatient note indicated that the Veteran had 
been married for over 30 years and in July 2001, had retired 
after 34 years of work at the steel mill.  He went to work full-
time at the airport with an ice de-foaming outfit, and reported 
that he found the work stressful.  He complained of insomnia and 
constant worry about finances.  He reported staying busy with 
remodeling and wood working around the house.

In July 2003, the Veteran was afforded a VA psychological 
examination.  The examiner noted the Veteran's history of 
treatment for PTSD and alcohol abuse.  The Veteran reported 
intrusive recollections about Vietnam several times per week, as 
well as nightmares.  He stated that he checked the locks several 
times at night for protection.  He also asserted that his heart 
rate had increased and that he felt alienated and nervous when 
around groups of people outside of Alcoholics Anonymous.  He 
reported some avoidance symptoms, but stated that he maintained 
an interest in recreational activities and socialized with family 
and enjoyed some leisure interests.  He reported sleeping for 
four to five hours per night with medication, but previously 
slept two to three hours without medication.  He also asserted 
checking doors two or three times nightly to be sure his 
environment is secured, difficulty concentrating on written 
material and complained of being forgetful.  The VA examiner 
noted that the Veteran took a very long time to complete 
psychological testing on the computer.  The examiner indicated 
that the Veteran was dressed neatly, alert, cooperative, 
oriented, that psychomotor activity was normal, and speech was 
normal.  The Veteran's affect was noted to be varied, mood 
congruent and appropriate with normal intensity.  The examiner 
found no evidence of delusions, hallucinations, depressive 
cognitions, obsessions, or phobias.  The diagnosis was PTSD with 
alcohol dependence in sustained remission with a GAF score of 60.  
The examiner noted a low moderate number and frequency of 
symptoms that inferred somewhat with social relationships.  The 
examiner noted that the Veteran's symptoms likely caused some 
difficulty with interacting effectively at work and a mild work 
inefficiency given a familiar environment; however, he was unable 
to work in a confusing and highly stimulating environment that 
contained multiple cues for Vietnam memories.  The examiner 
stated that PTSD symptoms likely caused somewhat reduced 
reliability, somewhat reduced productivity and some interference 
with his ability to interact effectively and work efficiently. 

In a March 2004 VA psychotherapy treatment record, the Veteran 
expressed similar symptoms of PTSD as noted above.  The examiner 
noted an angry mood, an anxious affect, rigid judgment, a tense 
interpersonal attitude, that the Veteran had moderate insight and 
was alert and oriented.  The examiner diagnosed PTSD with alcohol 
dependence in remission, with a GAF score of 60.  

In March 2004, the Veteran was afforded a second VA psychological 
examination.  Complaints and results, to include diagnosis and 
GAF score, were similar to findings noted above.  Notably, 
although the Veteran reported that his symptoms of PTSD had 
worsened since the prior examination, the examiner opined that 
the Veteran's symptoms had not worsened since that time. 

VA treatment records from 2004 to 2005 show complaints of and 
treatment for irritability, insomnia, anger, difficulty with 
memory and concentration, and  hypervigilence.  An August 2004 
neuropsychological evaluation showed severe impairment in the 
categories of word and face recognition memory.  The examiner 
noted a mild level of overall depression and concluded, in 
essence, that the Veteran tended to exaggerate his cognitive 
symptoms.  Additionally, he noted the Veteran's memory 
impairments and opined that they could be due to some combination 
of PTSD/depression or alcohol-related dysfunction to the level of 
a cognitive disorder not otherwise specified.  

A Social Security Administration (SSA) disability assessment 
included diagnoses of dementia and intermittent explosive 
behavior and an indication that the dementia was due to long-term 
alcoholism.  SSA benefits were awarded with a primary diagnosis 
of organic mental disorders/organic brain syndrome.  A GAF score 
of 31 was proffered in the report.

A July 2006 VA treatment record shows an angry mood with a flat 
affect.  An August 2006 record shows an anxious mood with an 
appropriate affect.  

In May 2006, the Veteran was afforded another VA psychological 
examination.  The Veteran reported many of the same symptoms 
noted above with the addition of  a past alcohol-related suicide 
attempt in the 1980s.  He also indicated that he was able to 
enjoy things in his life, felt some detachment from others, and a 
sense of a foreshortened future.  Additionally, the Veteran 
reported that his PTSD symptoms interfered with his work and 
caused some marital difficulties.  The examiner diagnosed PTSD 
and a cognitive disorder, NOS with a GAF score of 60.  The 
examiner opined that the cognitive disorder was not likely 
related to PTSD.

In a June 2007 Board hearing, the Veteran and his spouse 
testified that his PTSD symptoms had worsened.  Specifically, he 
reported nightmares, unemployability, phobia, and trouble 
sleeping.  He also indicated that he was able to maintain a 
normal family and social life.

In July 2009, the Veteran was afforded a VA psychological 
examination to determine the etiology of the Veteran's cognitive 
disorder.  The examiner interviewed the Veteran and reviewed the 
claims file, the August 2004 cognitive testing results and May 
2006 VA examination report.  Based on the record, and the 
Veteran's history of alcoholism, showing a family history of 
alcoholism and use of alcohol as a teenager, the examiner opined 
that the Veteran's alcohol dependence was not caused by and was 
not a symptom the Veteran's PTSD, and was independent of his 
development of PTSD.  He stated that although symptoms of PTSD 
may have been exacerbated by the Veteran's alcohol intake, the 
primary causal factors of alcohol dependence were independent of 
the development of PTSD and further noted that use of alcohol as 
a teen is considered a risk factor to developing future alcohol 
dependence.  

VA treatment records from 2009 to 2010 show continued treatment 
for arousal symptoms associated with PTSD, to include difficulty 
sleeping.

Service connection for alcohol dependence was denied by the RO in 
a March 2010 rating decision; the Veteran did not appeal this 
determination.

Based on a review of the complete evidence of record, the Board 
finds that a rating of 30 percent, and no higher, for PTSD is 
warranted prior to and since October 20, 2003.  The evidence 
shows mild to moderate occupational and social impairment with 
reduced productivity and reliability due to PTSD symptoms which 
include irritability, suspiciousness, depression, chronic sleep 
impairment, avoidance, and disturbances in mood and motivation.  
The Board notes that the Veteran has maintained a stable, though 
occasionally rocky, marriage and family life for over 30 years.  
Additionally, the Veteran expressed interest in leisure 
activities and noted that he was able to enjoy life, though he 
did feel some detachment from others.  The Board notes that the 
Veteran has been an active participant in AA and has abstained 
from alcohol since 1987.  Further, the Board notes that the 
Veteran's symptoms appear to have remained consistent over the 
course of the entire appeal period.  In this regard, the Veteran 
has reported the same symptoms consistently and the medical 
evidence, to include steady GAF scores, indicates that the 
Veteran's PTSD symptoms have remained relatively unchanged.  

With regard to evidence of memory and cognitive impairment, the 
Board finds these conditions unrelated to the Veteran's PTSD.  
Notably, a 2004 VA psychotherapy report indicates that the 
Veteran's cognitive impairment was exaggerated.  Further, 2006 
and 2009 VA medical examination reports show that the Veteran's 
cognitive impairment is likely related to alcohol dependence 
which is unrelated to the development of PTSD.  The Board finds 
these medical opinions probative as they are based on a full 
reading of the Veteran's claims file and the statements of the 
appellant.  The reports also provided rationale for the opinions 
and summarized the pertinent evidence of record.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
Thus, the evidence shows that any cognitive impairment, to 
include memory loss, is related to a history of alcohol 
dependence not associated with PTSD.

A rating higher than 30 percent is not warranted, for any period 
on appeal, because there is no evidence which would warrant a 
higher rating, such as inappropriate behavior, panic attacks, 
impaired judgment, thinking, or impulse control, flat affect, 
suicidal ideation, obsessional rituals, or near-continuous panic 
or depression.   As noted above, any evidence of cognitive 
impairment is not related to PTSD and thus, cannot be used to 
assign a higher disability rating.  Overall, the evidence of 
record shows the Veteran's symptoms are mild to moderate in 
nature.  The Board points out the Veteran's consistent GAF scores 
of 60, indicating moderate symptoms, of PTSD that more closely 
approximate a 30 percent disability rating.  See DSM-IV at 46-47.  
Therefore, a rating of 30 percent, prior to October 20, 2003 is 
warranted; however, a rating in excess of 30 percent, from 
October 20, 2003, is not warranted.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD symptoms with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  There is no evidence in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.



ORDER

An initial rating of 30 percent for PTSD, and no higher, is 
granted prior to October 20, 2003, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial rating in excess of 30 percent for PTSD, from October 
20, 2003, is denied.  


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the claims.

The Board notes that in a June 2007 Board hearing, the Veteran 
testified that his PTSD symptoms had continued to worsen with age 
and that he experienced chronic sleep impairment, irritability, 
anger, anxiety, and paranoia.  Notably, he indicated that his 
ability to work was affected because he had difficulty 
communicating and interacting with others.  He also reported that 
he was currently unemployed and had left his most recent 
occupation in approximately 2003 because the noise from the 
planes aggravated his symptoms of PTSD.  

The Board acknowledges that the Veteran has asserted a claim of 
unemployability due to service connected PTSD.  As discussed 
above, the Veteran contends that he is unemployable due to his 
service connected PTSD.  Additionally, the Board notes a July 
2003 VA examination report indicating that symptoms associated 
with PTSD caused some difficulty interacting effectively and a 
somewhat reduced reliability and productivity.  Additionally, the 
July 2003 examiner indicated that the Veteran would be unable to 
work in a confusing or highly stimulating environment that 
contained cues for memories of Vietnam.  As noted above, the 
Veteran testified that he has not worked since leaving his job in 
2003, due to aggravation of his PTSD symptoms.  In this regard, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, once a Veteran submits evidence 
of a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The Board notes that although the 
issue of TDIU has not been certified on appeal, the Board does 
have jurisdiction to decide the claim.  In this regard, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court essentially 
stated that a request for total disability rating, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability as part 
of a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand 
after undertaking all appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
an appropriate VCAA notification letter 
pertaining to the unemployability claim 
which has been raised.  The letter should 
request that the Veteran furnish any 
additional information and/or evidence 
pertinent to the claim for a TDIU, and 
should specifically explain how to 
establish entitlement to a TDIU; the 
Veteran should be asked to provide an 
updated application for a TDIU.  

2.  If the Veteran responds, the AMC/RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file. If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  The AMC/RO should undertake any further 
development warranted by the record, to 
include scheduling the Veteran for 
appropriate VA examination(s) to determine 
whether the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected 
disability.  All necessary tests and 
studies are to be conducted.  The examiner 
should be reminded that advanced age may 
not be considered in evaluating total 
disability based on service-connected 
disabilities, per 38 C.F.R. § 4.19.

4.  The AMC/RO should then readjudicate the 
remanded TDIU claim in light of all 
pertinent evidence and legal authority.  
The AMC/RO must also determine whether 
referral to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for consideration of 
whether entitlement to a TDIU 
extraschedular basis pursuant to 4.16(b) 
(2009) is warranted.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


